         Case 1:19-cr-00651-LTS Document 285 Filed 07/08/20 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                        July 8, 2020



BY ECF AND EMAIL
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
SwainNYSDCorresp@nysd.uscourts.gov

       RE:    United States v. Constantinescu, et al. , 19-cr-651 (LTS)

Dear Judge Swain:

        I am writing in response to the June 30, 2020 email that I received from Your
Honor’s chambers about the status conference scheduled for July 15, 2020. As Your Honor
requested, I have been in touch with the prosecutors and canvassed defense counsel. All
counsel agree that an in-person conference with all defendants is not feasible now.
Accordingly, we respectfully request that Your Honor adjourn the July conference to a date
in mid-September 2020. All defense counsel join in this request and agree to the exclusion
of this time under the Speedy Trial Act, 18 U.S.C. § 3116(h)(7)(A). The Government
consents to this request.

       Thank you for your consideration.


                                            Respectfully submitted,


                                            Jill R. Shellow


cc:    All counsel (by email and ECF)




Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
